Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a method for synchronizing data between a central server and a remote client node, classified in 707/610. 
II. Claims 5-10, drawn to a method for installing and managing the storage and organization on a storage device, classified in 707/823. 
III. Claims 11-19, drawn to a system relating to a computer system environment in which synchronization occurs, wherein the environment has physical architecture, classified in 707/620. 


Inventions I, II, and III, are related as combination and sub-combination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because a method for synchronizing data between a central server and a remote client node does not require a method for installing and managing the storage and organization on a storage device; and a system relating to a computer system environment in which synchronization occurs, wherein the environment has physical architecture. The sub-combination has separate utility such as a method for installing and managing the storage and . The sub-combination has separate utility such as a system relating to a computer system environment in which synchronization occurs a method for installing and managing the storage and organization on a storage device which does not require a method for synchronizing data between a central server and a remote client node; and a method for installing and managing the storage and organization on a storage device.
The examiner has required restriction between combination and sub-combination inventions. Where applicant elects a sub-combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Chelcie Daye	
Patent Examiner
Technology Center 2100
March 11, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161